In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 18-0442V
                                        (not to be published)


    TIFFANY DAGEN,
                                                                Chief Special Master Corcoran
                         Petitioner,
    v.                                                          Filed: January 14, 2020


    SECRETARY OF HEALTH AND                                     Special Processing Unit                 (SPU);
    HUMAN SERVICES,                                             Attorney’s Fees and Costs


                         Respondent.


Bridget Candace McCullough, Muller Brazil, LLP, Dresher, PA, for Petitioner.

Christine Mary Becer, U.S. Department of Justice, Washington, DC, for Respondent.

                       DECISION ON ATTORNEY’S FEES AND COSTS 1

        On March 26, 2018, Tiffany Dagen (“Petitioner”) filed a petition for compensation
under the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa–10, et seq. 2
(the “Vaccine Act” or “Program”), alleging that as a result of receiving both an influenza
(“flu”) vaccine and a tetanus diphtheria acellular pertussis (“Tdap”) vaccine to her left
shoulder on February 1, 2017, she suffered a shoulder injury related to vaccine
administration (“SIRVA”). (Petition at 1). On November 6, 2019, a decision was issued
awarding compensation to Petitioner in the amount of $67,080.14. (ECF No. 33).

1  Because this unpublished decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.

2
  National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. § 300aa
(2012).
        Petitioner has now filed a motion for attorney’s fees and costs, dated December
17, 2019, (ECF No. 37), requesting a total award of $9,078.53 (representing $7,980.00 in
fees and $1,098.53 in costs). In accordance with General Order #9 Petitioner filed a
signed statement that she not incurred no out-of-pocket expenses. (ECF No. 36).
Respondent reacted to the motion on December 30, 2019 indicating that he is satisfied
that the statutory requirements for an award of attorney’s fees and costs are met in this
case and defers to the Court’s discretion to determine the amount to be awarded. On
December 30, 2019 by email correspondence, counsel for Petitioner informed the staff
attorney’s office that Petitioner did not intend to file a reply. Respondent was copied on
all correspondence.

       I have reviewed the billing records submitted with Petitioner’s request. In my
experience, the request appears reasonable, and I find no cause to reduce the requested
hours or rates.

       The Vaccine Act permits an award of reasonable attorney’s fees and costs. §
15(e). Accordingly, I hereby GRANT Petitioner’s Motion for attorney’s fees and costs. I
award a total of $9,078.53 (representing $7,980.00 in attorney’s fees and $1,098.53 in
costs) as a lump sum in the form of a check jointly payable to Petitioner and Petitioner’s
counsel. In the absence of a timely-filed motion for review (see Appendix B to the Rules
of the Court), the Clerk shall enter judgment in accordance with this decision. 3

IT IS SO ORDERED.

                                                      s/Brian H. Corcoran
                                                      Brian H. Corcoran
                                                      Chief Special Master




3 Pursuant to Vaccine Rule 11(a), the parties may expedite entry of judgment by filing a joint notice
renouncing their right to seek review.
                                                 2